Case 3:11-md-02286-MMA-MDD Document 643 Filed 12/05/18 PageID.4505 Page 1 of 4




  BRET A. KNEWTSON, OSB 033553
  Bret Knewtson, Attorney
  3000 NE Stucki Ave Ste 230-M
  Hillsboro, OR 97124
  Telephone (503) 846-1160
  Facsimile (503) 922-3181
  bknewtson@yahoo.com

         Attorneys for Plaintiff (Jonathan Spencer)




                               UNITED STATES DISTRICT COURT

                             SOUTHERN DISTRICT OF CALIFORNIA

  IN RE: MIDLAND CREDIT MANAGEMENT MDL No. 11-md-2286 MMA (MDD)
  INC. TELEPHONE CONSUMER
  PROTECTION ACT LITIGATION             OBJECTION TO DEFENDANTS EX PARTE
                                        MOTION FOR LEAVE TO REPLY TO
  MEMBER CASE # Dist OR, 3:16-02329,    RESPONSES TO MOTION FOR ORDER TO
  Spencer v. Midland Funding LLC et al. SHOW CAUSE RE: FAILURE TO SUBMIT
                                        PLAINTIFF QUESTIONNAIRE



                                            OBJECTION

         Defendants have sought leave to reply to the responses filed by various plaintiffs to the

  Order to Show Cause for failure to submit a Questionnaire to Defendants. Dkt. 641. Defendants

  assert that a reply would be helpful to the court for four reasons: 1) to state the Defendants view

  on whether relief should be granted to the responding plaintiffs, 2) identify if those who said they

  did actually submitted Questionnaires, 3) offer its views as to the sufficiency of the information

  submitted in the Questionnaires, and 4) explain what impact it would have on Defendants’ ability

  to comply with its December 21, 2018 deadline requiring it to produce its reciprocal response.


             OBJECTION MOTION FOR LEAVE TO REPLY RE: OSC - Page 1 of 4
Case 3:11-md-02286-MMA-MDD Document 643 Filed 12/05/18 PageID.4506 Page 2 of 4



  Dkt. 641 at 1, ln 17-26. Spencer objects to the first, third and fourth reasons because they were

  never raised by Defendants as a basis for the requested relief of dismissal 1.

           Defendants’ motion requested dismissal of the cases of plaintiffs who failed to submit

  Questionnaires because the Court had ordered the Questionnaires be submitted and the identified

  plaintiffs did not. That was it. The motion argued that deadlines were important, as they are, but

  offered no credible showing of prejudice to Defendants. The motion asserted that the Court

  should consider that Defendants were prejudiced because they needed the information in the

  Questionnaires to determine their defenses but offered no support evidencing such prejudice. As

  Spencer identified, and evidenced, in his Response to Defendants motion Defendants claim was

  not credible. Dkt. 639 at 3-7. Allowing Defendants to raise new issues in a reply is not

  warranted.

      I.       Objection to the request to provide Defendants view on dismissal (#1).
           Defendants motion was their opportunity to establish their views on dismissal and

  whether plaintiffs should be permitted a retro-active extension of time to file the Questionnaires.

  Spencer attempted to confer with Defendants on his motion for the same and Defendants

  declined to offer a position. An extension is appropriate under the grounds raised in Defendants

  motion which identified that the In re PPA 2 plaintiffs were warned multiple times of the need to

  comply with the In re PPA’s Court’s order but failed to do so. Dkt. 615-1 at 4, ln 25-28. The

  essential argument being that those plaintiffs were deemed to have abandoned their claims.

  Plaintiffs have not been warned multiple times to comply or be dismissed. Defendants’ motion

  was the first engagement and demanded dismissal. Defendants should have conferred prior to


  1
    The requested relief if granted would be limited to dismissal of TCPA claims. Any ancillary
  claims presumably would be remanded to the original action. Defendants do not identify that
  limitation on dismissal but they should.
  2
    In re Phenylpropanolamine Products Liability Litigation, 460 F.3d 1217 (9th Cir. 2006).
               OBJECTION MOTION FOR LEAVE TO REPLY RE: OSC - Page 2 of 4
Case 3:11-md-02286-MMA-MDD Document 643 Filed 12/05/18 PageID.4507 Page 3 of 4



  filing their motion as it likely would have resulted in compliance without Court resources.

  Plaintiffs in this case may have given up hope of a resolution but Defendants cannot argue in

  good faith that those who have submitted late Questionnaires have abandoned their claims. They

  did not make that argument in their motion and should not be allowed to argue it in a reply.

      II.       Objection to the request to weigh in on the sufficiency of various Questionnaires
                (#3).
            Defendants expressly reserved this issue for a later date. Dkt. 615-1 at fn 1, pg 2.

  Defendants should be required to confer with those plaintiffs whose Questionnaires it takes issue

  with. Whether a plaintiff can provide the requested information or not is an individual matter not

  one that Defendants can address in a blanket self-serving opinion of the matter. Filing a reply

  which attacks those Questionnaires for the first time with no opportunity to respond is not an

  accepted maneuver. Especially considering Defendants lack of support and candor in discussing

  Defendants need for the information sought in the Questionnaires.

      III.      Objection to the request to debate Defendants ability to timely comply with its
                reciprocal disclosure obligation (#4).
            Spencer objects to the fourth request as Defendants had the opportunity to identify any

  prejudice they may suffer in executing their reciprocal obligation, as a result of any delay in

  receiving a Questionnaire, when they filed the motion for order to show cause. They did not. The

  majority of the information they have agreed to provide is specific to their operations as opposed

  to being specific to a plaintiff. That information should already be compiled and ready for

  disclosure. Any information that is specific to a plaintiff is going to be found on a computer

  system and easily obtained. Defendants are known to boast about how accurate and reliable their

  business records are in the thousands of collection actions they file each year. If they can collect

  the millions of accounts they own on a daily basis then surely in the next couple of weeks they

  can find the records of the 30 or so plaintiffs who filed Questionnaires late. If not, then they

                OBJECTION MOTION FOR LEAVE TO REPLY RE: OSC - Page 3 of 4
Case 3:11-md-02286-MMA-MDD Document 643 Filed 12/05/18 PageID.4508 Page 4 of 4



  should file a motion to extend the time to respond. Raising it as a new issue in a reply to support

  dismissal of the claims at issue is prejudicial and not a basis for the relief they sought.

                                            CONCLUSION

         Allowing Defendants to raise new issues in a reply is prejudicial to the just, efficient, and

  speedy administration of justice. Of the reasons for the reply offered by Defendants it should be

  limited to identifying those plaintiffs who submitted Questionnaires.

                                          December 5, 2018.              s/ Bret Knewtson
                                                                         Bret Knewtson, OSB 03355
                                                                         Attorney for Plaintiff
                                                                         Jonathan Spencer


  Service by ECF on December 5, 2018:
  /s/ Bret Knewtson




              OBJECTION MOTION FOR LEAVE TO REPLY RE: OSC - Page 4 of 4
